Exhibit 10.4

 

REVOLVER NOTE

 

Philadelphia, Pennsylvania

Dated: April 10, 2020

 

$7,500,000

 

FOR VALUE RECEIVED AND INTENDING TO BE LEGALLY BOUND, the undersigned (the
“Borrower”), hereby promises to pay to the order of M&T BANK (“Bank”), ON DEMAND
after the occurrence and during the continuance of an Event of Default or after
expiration of the Contract Period, the principal sum of Seven Million Five
Hundred Thousand Dollars ($7,500,000), or such greater or lesser principal
amount as may be outstanding from time to time under the line of credit
established by Bank for the benefit of Borrower pursuant to the terms of that
certain Loan and Security Agreement dated of even date herewith between
Borrower, Guarantors and Bank (as the same may be amended, supplemented or
restated from time to time, being the “Loan Agreement”) together with interest
thereon, upon the following terms:

 

1.     Revolving Credit Facility Note. This Revolver Note is the “Revolver Note”
as defined in the Loan Agreement and, as such, shall be construed in accordance
with all terms and conditions thereof. Capitalized terms not defined herein
shall have such meaning as provided in the Loan Agreement. This Revolver Note is
entitled to all the rights and remedies provided in the Loan Agreement and the
Loan Documents and is secured by all Collateral as described therein.

 

2.     Interest Rate. Interest on the unpaid principal balance hereof will
accrue from the date of advance until final payment thereof at the rate per
annum as provided in the Loan Agreement.

 

3.     Default Interest. Interest will accrue on the outstanding principal
amount hereof at Bank’s request following the occurrence and during the
continuance of an Event of Default or the expiration of the Contract Period
until paid at a rate per annum which is two percent (2%) in excess of the rate
payable under Paragraph 2 above (the “Default Rate”).

 

4.     Post Judgment Interest. Any judgment obtained for sums due hereunder or
under the Loan Documents will accrue interest at the Default Rate until paid.

 

5.     Computation. Interest will be computed on the basis of a year of three
hundred sixty (360) days and paid for the actual number of days elapsed.

 

6.     Interest Payments. Interest which accrues on the outstanding principal
balance hereof at the applicable rate set forth above shall be due and payable
monthly, on the first day of each calendar month, commencing on the first day of
the first calendar month following the date hereof.

 

7.     Payment. Principal and interest shall be payable in accordance with the
terms set forth in the Loan Agreement.

 

 

--------------------------------------------------------------------------------

 

 

8.     Default: Remedies. Upon the occurrence and during the continuance of an
Event of Default or upon demand as provided above, Bank, at its option and
without notice to Borrower, may declare immediately due and payable the entire
unpaid balance of principal and all other sums due by Borrower hereunder or
under the Loan Documents, together with interest accrued thereon, under the
terms of Section 18.2 of the Loan Agreement. Payment thereof may be enforced and
recovered in whole or in part at any time and from time to time by one or more
of the remedies provided to Bank in this Revolver Note or in the Loan Documents
or as otherwise provided at law or in equity, all of which remedies are
cumulative and concurrent.

 

9.     Waivers. Borrower and all endorsers, jointly and severally, waive
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Revolver Note, and all other
notices in connection with the delivery, acceptance, performance, default or
enforcement of the payment of this Revolver Note, except for such notices, if
any, as are expressly required to be delivered by Bank to Borrower under the
Loan Agreement.

 

10.     Miscellaneous. If any provisions of this Revolver Note shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof. This Revolver Note has been delivered in and shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania without regard to the law of conflicts. This Revolver Note shall be
binding upon Borrower and upon Borrower’s successors and assigns and shall
benefit Bank and its successors and assigns. The prompt and faithful performance
of all of Borrower’s obligations hereunder, including without limitation, time
of payment, is of the essence of this Revolver Note.

 

11.     Confession of Judgment. BORROWER HEREBY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF
PENNSYLVANIA, OR IN ANY OTHER JURISDICTION WHICH PERMITS THE ENTRY OF JUDGMENT
BY CONFESSION, TO APPEAR FOR BORROWER AT ANY TIME AFTER DEMAND HEREUNDER AS
PROVIDED ABOVE OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT IN ANY ACTION BROUGHT AGAINST BORROWER ON THIS REVOLVER Note OR THE
LOAN DOCUMENTS AT THE SUIT OF BANK, WITH OR WITHOUT COMPLAINT OR DECLARATION
FILED, WITHOUT STAY OF EXECUTION, AS OF ANY TERM OR TIME, AND THEREIN TO CONFESS
OR ENTER JUDGMENT AGAINST BORROWER FOR THE ENTIRE UNPAID OUTSTANDING PRINCIPAL
AMOUNT OF THIS REVOLVER Note AND ALL OTHER SUMS TO BE PAID BY BORROWER TO OR ON
BEHALF OF BANK PURSUANT TO THE TERMS HEREOF OR OF THE LOAN DOCUMENTS AND ALL
ARREARAGES OF INTEREST THEREON, TOGETHER WITH ALL COSTS AND OTHER EXPENSES AND
AN ATTORNEY’S COLLECTION COMMISSION OF FIVE PERCENT (5%) OF THE AGGREGATE AMOUNT
OF THE FOREGOING SUMS, BUT IN NO EVENT LESS THAN $5,000.00; AND FOR SO DOING
THIS REVOLVER Note OR A COPY HEREOF VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT
WARRANT.

 

-2-

--------------------------------------------------------------------------------

 

 

THE AUTHORITY GRANTED HEREIN TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY
EXERCISE THEREOF BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL
PAYMENT IN FULL OF ALL THE AMOUNTS DUE HEREUNDER. BORROWER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED BY COUNSEL IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS REVOlver Note AND THAT IT KNOWINGLY WAIVES ITS RIGHT TO BE HEARD PRIOR TO
THE ENTRY OF SUCH JUDGMENT AND UNDERSTANDS THAT, UPON SUCH ENTRY, SUCH JUDGMENT
SHALL BECOME A LIEN ON ALL REAL PROPERTY OF BORROWER IN THE COUNTY WHERE SUCH
JUDGMENT IS ENTERED.

 

12.     Jury Trial Waiver. BORROWER WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE LOAN
DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF BORROWER OR BANK WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. BORROWER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THE LOAN AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT
IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS PARAGRAPH,
THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY
AND KNOWINGLY AGREES TO THE TERMS OF THIS PARAGRAPH.

 

[Remainder of Page Intentionally Left Blank]

 

-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has caused
this Revolver Note to be duly executed the day and year first above written.

 

 

 

 

BORROWER:

 

INTEST CORPORATION,

a Delaware corporation

 

 

By:      /s/ Hugh T. Regan, Jr.                                

Name: Hugh T. Regan, Jr.

Title:   Secretary, Treasurer and Chief Financial Officer

 

-4-

--------------------------------------------------------------------------------